Citation Nr: 9901155	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  94-46 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to an increased evaluation for service-connected 
internal derangement of the temporomandibular joint, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1984 to 
February 1987.  This appeal arises from an August 1994 rating 
decision of the Newark, New Jersey, regional office (RO) 
which assigned a 10 percent disability evaluation for 
internal derangement of the temporomandibular joint, after 
granting service connection for the same.  The notice of 
disagreement was received in August 1994.  The statement of 
the case was issued in October 1994.  The veterans 
substantive appeal was received in November 1994.

On October 19, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board of Veterans Appeals 
(Board) rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
1998).


REMAND

The veteran asserts that his service-connected internal 
derangement of the temporomandibular joint warrants a higher 
evaluation.  He states that he suffers from significant jaw 
pain in addition to limited motion of the jaw.  He contends 
that his temporomandibular joint disability adversely affects 
his ability to eat, talk, and sleep.  The veteran adds that 
the temporomandibular joint pain also causes him to 
experience frequent severe headaches.  He says that he has 
had difficulty finding and retaining employment due to his 
service-connected disability. 

The veteran filed a claim for service connection for the 
disability at issue in January 1994, and service connection 
was granted from that date.  The present appeal dates from 
that claim.  Subsequent to January 1994, the regulations 
pertaining to Diagnostic Code 9905 were changed effective 
February 17, 1994.  The regulations cited in the Statement of 
the Case were those in effect from February 17, 1994.  The 
regulations in effect prior to that time were not cited.  The 
United States Court of Veterans Appeals has held, in Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), that when the law or 
regulations change after a claim has been filed but before 
the appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  Accordingly, the RO should 
consider rating the veteran under both the old and new 
criteria and determine which is more favorable to him.  In 
this regard, a rating under the revised regulations may not 
be made effective prior to the effective date of the change.

The veteran was afforded a VA dental examination in November 
1997.  That examination is inadequate for the purpose of 
evaluating the veterans temporomandibular joint disability.  
The United States Court of Veterans Appeals (Court) has 
stated that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

In this regard, the Board observes that the November 1997 
examination did not evaluate adequately the veterans 
complaints of pain on movement and use as required by Floyd 
v. Brown, 9 Vet. App. 88 (1996).  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Therein, the Court held that, in 
evaluating a service-connected disability involving the 
appellants left mandible under Diagnostic Code 9905, the 
Board erred in not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in Floyd held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 (1998) and § 4.45 (1998), and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (1998) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  Accordingly, the veteran should be 
afforded another VA dental examination.

Although the veteran has been examined previously for VA 
purposes, the importance of a new examination to ensure 
adequate clinical findings should be emphasized to the 
veteran.  He should be advised that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, may result 
in denial of that claim.  38 C.F.R. § 3.655 (1998).

To ensure that the veteran's claim will receive a fully 
informed evaluation, clinical data taking into account the 
present condition of the veteran's internal derangement of 
the temporomandibular joint must be obtained and reviewed.  
VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist includes 
obtaining available records that are relevant to the 
claimant's appeal.  The duty to assist is neither optional 
nor discretionary.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

The RO does not appear to have considered the issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) for the service connected issue on appeal.  Under 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993), the question 
of extraschedular consideration is a separate issue from the 
issue of the appropriate schedular rating to be assigned.  
Further, although the Board may be obliged to raise the issue 
of potential extraschedular consideration, based upon a 
liberal reading of the documents and oral testimony of 
record, and make a preliminary assessment regarding the 
applicability of 38 C.F.R. § 3.321(b)(1), see Smallwood v. 
Brown, 10 Vet. App. 93 (1997), the Board cannot make that 
determination in the first instance.  See Floyd v. Brown, 
supra.  The RO should also consider whether there are 
distinct manifestations of the disability which may be rated 
separately.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The veteran appears to be complaining of headaches.  To the 
extent that the headaches may represent a secondary 
disability, the veteran should be invited to submit medical 
evidence showing the correct diagnosis of any headache 
disability, other than the jaw pain, and the etiology of such 
headaches.  The RO should thereafter adjudicate this claim.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected internal derangement of 
the temporomandibular joint or headaches 
since discharge.  This should include 
records from Dr. Steven P. Altaker at 
Atrium 1, Suite A, 474 Hurffville, Cross 
Keys Road, Sewell, New Jersey, 08080.  
After securing the necessary release(s), 
the RO should request the records which 
are not already contained in the claims 
folder.

2.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) and permit him the full 
opportunity to supplement the record as 
desired.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 197-98 (1997).

3.  The veteran should be advised that 
the RO will consider the issue of service 
connection for a headache disability as 
secondary to service connected jaw 
disability.  He should be invited to 
submit evidence of a well grounded claim.  
This may include as follows:  medical 
evidence showing a current diagnosis of a 
disability manifested by headaches, 
separate from the pain he reports 
experiencing due to the service connected 
disability; and a medical opinion as to 
whether it is at least as likely as not 
that he has a headache disability 
separate from his jaw disability which is 
proximately due to or the result of or 
aggravated by the jaw disability.  If a 
well-grounded claim is submitted, the RO 
should schedule the veteran for a special 
VA neurological examination.  A work 
history should be taken from the veteran, 
to include time lost from employment due 
to disability(ies).  The specific 
disability(ies) should be noted.  All 
indicated tests and studies should be 
accomplished.  The claims folder must be 
made available to the examiner prior to 
the examination.  The examiner should 
note whether it is at least as likely as 
not that the veteran has a disability 
manifested by headaches separate from any 
pain attributable to the jaw disorder.  
If so, the frequency and severity of same 
should be discussed.  This should include 
whether any attacks are prostrating or 
prolonged and the frequency of such 
attacks.  If the physician disagrees with 
any opinion of record, he should so 
indicate and discuss the reasons for any 
disagreement.  Irrespective of whether a 
well grounded claim is submitted, the RO 
should thereafter review the issue of 
entitlement to service connection for 
headaches on a secondary basis.  The 
veteran should be notified of the need to 
file a substantive appeal following the 
issuance of a supplemental statement of 
the case if he wishes the Board to 
consider this matter.

4.  The RO should schedule the veteran 
for a VA dental examination to determine 
the current severity of his service-
connected jaw disability.  The 
examination should be conducted at the 
Philadelphia VA Medical Center.  The 
veteran should be notified of the date, 
time and place of the examination in 
writing, and the RO should advise the 
veteran that, pursuant to federal 
regulations, failure to report for an 
examination, without good cause shown, 
may result in the denial of his claim for 
an increased rating.  The notification 
and letter to him should be included in 
the claims file.

5.  After the above mentioned records 
have been obtained, the veteran should be 
afforded a VA dental examination to 
determine the nature and extent of his 
service-connected disability.  A copy of 
this Remand decision must be provided to 
the physician.  Prior to the examination, 
the claims folder must be made available 
to the examiner for review.  Such tests 
as the examiner deems necessary should be 
performed.

The examiner should address each matter 
below.  The answers should be proceeded 
with the letter in the alphabet 
corresponding to the letter of the 
question or instruction.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

a.  The examiner should determine if 
there is limited motion of 
temporomandibular articulation.  The 
range of any lateral excursion and 
inter-incisal range should be stated 
in millimeters.  The examiner should 
note whether there is interference 
with mastication or speech.  If so, 
the degree of severity of these 
manifestations should be discussed.  
The examiner should also note 
whether there is malunion of the 
mandible.  If so, it should be noted 
whether there is slight, moderate or 
severe displacement.  Note:  This is 
to be determined by degree of motion 
and relative loss of masticatory 
function.  Moreover, the examiner 
should discuss the scars resulting 
from jaw surgery, to include whether 
such scars are painful or tender to 
objective demonstration or poorly 
nourished with repeated ulceration.  
It should be noted whether the scars 
are disfiguring; and, if so, whether 
any resultant disfigurement is mild, 
moderate or severe.

b.  The dental examiner should be 
asked to determine whether the jaw 
exhibits weakened movement or excess 
fatigability attributable to the 
service connected disability; and, 
if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement or 
excess fatigability. 

c.  The examiner should be also 
asked to express an opinion on 
whether pain could significantly 
limit functional ability during 
flare-ups or when the jaw is used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

7.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  In doing so, the RO should 
consider whether the criteria for 
submission for assignment of an 
extraschedular evaluation for service-
connected internal derangement of the 
temporomandibular joint, pursuant to 38 
C.F.R. § 3.321(b)(1) are met.  If such 
criteria are met, then the matter should 
be referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.  If any decision 
remains adverse to the veteran, he and 
his representative should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  This should include a 
recitation of the old criteria for rating 
dental disabilities and consideration of 
the claim under the old and revised 
regulations.  It should also include a 
discussion whether various manifestations 
of the disability may be rated separately 
as per Esteban.  Finally, if the veteran 
fails to appear for the scheduled 
examination, a copy of the notice to 
appear should be included in the claims 
folder.  He must also be notified of the 
provisions of § 3.655 and a discussion of 
this provision must be included in the 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional medical information and due 
process.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
